Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Rejections

1.      The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.



2.      Claims 1-6 and 10-11 are rejected under 35 U.S.C. 103 as being unpatentable over US Pat. Application Publication No. 2017/0238428 Takahashi et al.

Regarding claims 1 and 11:

Takahashi discloses a method of manufacturing a modified crystal polymer in which a liquid crystal polymer is provided that has a first melting point.  See Takahashi, paragraphs [0011], [0015], [0051], [0059], [0061], [0110], and [0113].

The liquid crystal polymer of Takahashi is heated to a first temperature which is lower than or equal to the first melting point.  See Takahashi, paragraphs [0015], [0059], and [0085], noting the temperatures which are below or equal to the melting point of the liquid crystal polymer.

The liquid crystal polymer is then heat treated at a second temperature which is below the first temperature.  See Takahashi, paragraph [0015].  The first heat treatment is taught by Takahashi, paragraph [0059] to increase the melting point of the liquid crystal polymer.  This increased melting point is the second melting point of the instant claim 1 and is greater than the first melting point.

Takahashi does not specify the instantly claimed first temperature with sufficient specificity to anticipate it or exemplify the instantly claimed first temperature.
It would have been obvious to one of ordinary skill in the art prior to the instantly claimed inventions to use the first temperature of Takahashi which is less than or equal to the melting point of their liquid crystal polymer because Takahashi teaches first temperatures of their inventions which are less than or equal to the melting points of their liquid crystal polymers at paragraphs [0015], [0059], and [0085] and these temperatures would have been expected to give liquid crystal polymers having the properties of those of Takahashi, including the properties disclosed by Takahashi, including the increased melting point of Takahashi, paragraph [0059, and the properties inherent to the liquid crystal polymers of Takahashi.
Takahashi thereby makes the inventions of the instant claims 1 and 11 obvious.

Regarding claim 1:

The difference between the first temperatures of Takahashi that are lower than the melting point and the melting points of Takahashi’s liquid crystal polymers is less than 100⁰ C which falls within the scope of the instant claim 2.

Regarding claim 3:

Takahashi, paragraph [0096] discloses the heating rates of the instant claim 3.

Regarding claim 4:

Takahashi, paragraph [0087], particularly the preferred and more preferred modes recite times falling within the scope of the instant claim 4 as the majority of the times of Takahashi.  The disclosure of Takahashi is therefore taken as disclosing the times of the instant claim 4 with sufficient specificity to anticipate them.

Regarding claim 5:

The cooling rates to the second temperature of Takahashi, paragraph [0015] fall within the scope of the instant claim 5.

Regarding claim 6:

The second temperatures of Takahashi, paragraph [0092] fall within the scope of the instant claim 6.

Regarding claim 10:

The liquid crystal polymer of Takahashi that results from the above discussed treatments of Takahashi falls within the scope of the instant claim 10.

3.      Claims 7-9 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.

The prior art does not disclose the inventions of the instant claims 7-9 or provide proper motivation to modify the prior art inventions into the inventions of the instant claims 7-9.

4.      Any inquiry concerning this communication or earlier communications from the examiner should be directed to PATRICK DENNIS NILAND whose telephone number is (571)272-1121. The examiner can normally be reached on Monday to Friday from 10 to 5.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Gwendolyn Blackwell, can be reached at telephone number 571-272-5772. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system. Status information for published applications may be obtained from either Private PAIR or Public PAIR. Status information for unpublished applications is available through Private PAIR only. For more information about the PAIR system, see http://portal.uspto.gov/external/portal. Should you have questions about access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free).
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

/PATRICK D NILAND/Primary Examiner, Art Unit 1762